HERRICK, J.
The defendant was indicted for the crime of receiving stolen goods. The goods alleged to have been stolen and received by him consisted of cigars, cigarettes, and various packages of tobacco. The goods so received by him had, as it appeared upon the trial, been taken from a freight car of the Delaware & Hudson Canal Company. At the same time various articles of dry goods and merchandise, consigned to persons other than those to whom the cigars, cigarettes, and tobacco were .consigned, were taken from the same car. Evidence was received upon the trial of the stealing of such dry goods and merchandise from the car, and of the finding various portions of them in the possession of the defendant. There was no evidence upon the part of the people that the dry goods and merchandise were received by the defendant at the same time, or from the same person, at and from whom he received the cigars, cigarettes, and tobacco. There is evidence upon the part of the defendant that he received them from a different per*975son, at a different time. There is no evidence of any connection having existed between the person from whom he received the cigars, cigarettes, and tobacco, and the person from whom he received the dry goods and merchandise. Upon the trial the defendant objected and excepted to the reception of evidence showing the larceny from the cars of the Delaware & Hudson Canal Company of other property than that mentioned in the indictment, and to evidence of such property having been found in his possession. In ■cases of this kind, proof of other acts of a like character, although involving substantive crimes, may be given in evidence to prove the scienter. Coleman v. People, 55 N. Y. 81; Id., 58 N. Y. 555; People v. Gibbs, 93 N. Y. 470-473. The leading case upon this kind of evidence is that of Coleman v. People, 55 N. Y. 81, and in discussing the case of King v. Dunn, 1 Moody, Cr. Cas. 146, and Rex v. Davis, 6 Car. & P. 177,—the cases upon which the decision of the Coleman Case was based,—the court said of the reported decision of the Dunn Case:
“The report says, as all the property had been stolen from the same persons, and had all been brought to her by the prisoner, Dunn, the learned judge thought it was admissible, and proper to be left to the jury, as an ingredient to make out the guilty knowledge. In the case of Rex v. Davis the same facts existed. The articles were all stolen from the same person, and delivered to the receiver by the same thief, though at different times, and the same ruling was made. It is unnecessary to say that all these qualifications must exist, but, to warrant the introduction of such evidence, there must be such a connection of circumstances as that a natural inference may be drawn, that if the prisoner knew one article was stolen he would also be chargeable with knowledge that another was.”
In the same case, when it was again before the court of appeals (58 N. Y. 560), the court stated that:
“The principal limitation of the rule is that me criminal act which is sought to be given in evidence must be necessarily connected with that which is the subject of the prosecution.”
There must be some connection of time and place, so as to furnish a clue to the motive on the part of the accused. Evidence that the defendant has received other stolen property than that mentioned in the indictment does not, of itself, standing alone, prove guilty knowledge. In Copperman v. People, 56 N. Y. 591, the court said:
“In the Coleman Case, recently decided by this court, it was intended to lay down a strict rule upon this subject, but the principle was recognized that .such evidence may be admissible. In Oddy’s Case, 2 Denison, Cr. Cas. 272, cited by the counsel for the accused, the offer was to prove that the prisoner had other stolen property in his possession. This was clearly incompetent, for the reason stated by Campbell, C. J., that ‘it would not be direct evidence of the particular fact in issue, viz. that at the time of his receiving specific articles he knew them to be stolen.’ Nor would it legitimately tend to prove that the accused knew that an article received of one person to-day was stolen, by showing that on some other occasion he received another article from another person, not connected with the first, knowing it to have been stolen. Such evidence only tends to create vague and uncertain probabilities.”
Thus it will be seen that, while evidence of the receipt of stolen goods other than those mentioned in the indictment upon which the defendant is being tried may be received in evidence, yet there are *976certain limitations upon the rule. When received, the evidence is for the purpose of establishing guilty knowledge, and there must be some connection in time, place, circumstances, or in the person from whom they were received, tending to connect the two crimes together, so that if he knew that one article was stolen the natural inference would be that he must have known that the others were also stolen. In the case before us there does not seem to have been any such connection. There was no evidence, as I have before stated, that the dry goods and merchandise were received from the same person as were the articles mentioned in the indictment, or that they were received at the same time. On the contrary, all the evidence that there is in the case shows that they were received at a different time, and from a different person. The goods were unlike in character. The only connection between the two classes of goods is the fact that they were stolen from the same car, and apparently at the same time. The circumstances under which one class of goods were received by the defendant throws no light upon the circumstances under which the others were received. He may have received each with guilty knowledge, but there is nothing from which guilty knowledge in the one case leads to the inference that there was guilty knowledge in the other. I think, therefore, that there was error in the reception of the evidence relating to the theft of the dry goods and merchandise, and the evidence of their being found in the defendant’s possession, and that for such error the judgment should be reversed, and a new trial granted.
PUTNAM, J., concurs.
MAYHAM, P. J.
It was error for the people to prove that the defendant received other stolen goods at another time from other persons. Coleman v. People, 55 N. Y. 82.